REISSUE OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 

 Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,820,579 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

                                     Reissue Papers
Applicant is required to submit actual copies of the abstract, claims, drawing figures and Specification of the original patent. While the abstract was submitted the 2nd page of the patent with cited references was not. Additionally the claims, drawing figures and specification were not copies of the original patent as the top of the pages lacked the Patent No. issue date, etc. See MPEP 1410. Correction is required.

Application Data Sheet
The ADS of 12-30-2020 is deficient because it fails to adequately show the entire domestic priority of the present reissue application. There is no entry showing the parent reissue application-(16/401,520) being a reissue of 15/274,192.  A corrected ADS is required.

Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The error statement filed with the reissue application of 12-30-2020 is defective. The applicant states that this reissue is a broadening reissue. Therefore, the error statement in the reissue declaration must include an identification of an original patent claim; cite specific word(s) from that original patent claim which are being broadened or deleted; and must state how the inclusion of these word(s) made the original patent at least partially inoperative or invalid. The error statement fails to specify how the inclusion of the covering sheet made the original patent claims inoperative or invalid. An example of such would be to state that the inclusion of the covering sheet in original patent claim 1 was not necessary for patentability of the claims, or was unduly narrow.
	Furthermore, it appears as if Applicant is seeking to correct the same error in the same way as in the parent reissue. Applicant has also failed to provide a statement indicating that a different error is being corrected or the same error is being corrected in a different way than in the parent reissue application. Correction and a new reissue declaration is required. 
	
Claims 16-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Favata, et al. 2015/0335168 in view of Eckel, et al.-EP 0743900.
With respect to claim 16, Favata discloses a seating cushion having a core foam pad 12 with top and bottom core surfaces; a 1st gel infused pad 14 directly coupled to the top core surface and covers the entire surface area of the top core surface-see fig. 1 and 2; a 2nd gel infused pad 16 directly coupled to the bottom core surface and covers the entire surface area of the bottom core surface-see fig. 1 and 2. However the non-thermally insulative upholstered casing that receives the core foam pad and both gel infused pads is not disclosed. 
Eckel discloses a fabric casing for a seat cover or upholstery having sufficient thermal conductivity (non-thermally insulative) to dissipate body heat and wicking moisture-see lines 25-29 of the Description section. It would have been obvious to have used Eckel’s fabric casing to cover Favata’s seat cushion in order to provide a cooling effect to the user. 
With respect to claim 17, Favata discloses the gel infused pads have a thermally communicative gel dispersed with a viscoelastic foam material-[0009], [0012].
With respect to claim 18, it would have been obvious to have infused the gel into the foam uniformly in order to prevent different areas of the foam to have different properties.  

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 16, 19, 20 and 21, respectively of U.S. Patent No. RE48673. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present reissue application are merely broader in scope than those of the parent reissue.

Conclusion
Claims 16-19 are rejected.

*** A review of the information the USPTO currently has on file regarding the ‘579 patent indicates that no IPR has been filed. 
 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571- 272-7731 and 571-272-6928, respectively. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
or access to the automated information system, call 800-786- 9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Reexamination Specialist
Art Unit 3993

Conferees:	 /DOR/
 David O Reip
 Reexamination Specialist, Art Unit 3993

/GAS/
Gay Ann Spahn
Supervisory Primary Examiner, Art Unit 3993